Citation Nr: 1601117	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine in excess of 10 percent prior to March 13, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) with the Army National Guard from March 1986 to September 1987, and served a period of active duty from February 2003 to January 2004, which included additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In an August 2011 statement, the Veteran's representative indicated that the Veteran no longer wished to pursue his appeals regarding the ratings assigned for left ulnar nerve neuropathy and left lower extremity radiculopathy disabilities.  Therefore the Board finds these issues are not in appellate status and are not before the Board at this time.  

The evidence of record, namely the January 2012 statement from the Veteran, reasonably raised the issue of whether he is unemployable due to his service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel of the increased rating issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Increased Rating

The Veteran seeks an increased disability rating for his back disability, currently rated at 20 percent disabling.

The most recent VA examination for the Veteran's back disability is dated June 2010, over five years ago, and the record suggests a worsening of the back disability.  

For instance, a VA treatment record dated July 2012 indicated a recent MRI of the Veteran's back showed moderate bilateral foraminal stenosis, as well as diffuse degenerative changes and that the examiner recommended work restrictions, with a lifting limit of 20 pounds and no pushing or pulling.

An April 2011 statement from the Veteran's work supervisor indicated that the Veteran has difficulty performing his job as a Game and Fish Officer and cannot stand for more than 10 minutes before his back begins to hurt.  He reported that the Veteran would then pace around the office and look for a place to stand and brace himself against the pain.  A September 2011 statement from the Veteran's representative indicated the Veteran was unable to maintain and perform his job duties and a higher evaluation for his back is appropriate, due to ongoing incapacitating episodes.

A January 2012 statement from the Veteran indicated that he is not capable of performing his position due to his back disability and also his left lower extremity radiculopathy.  He reported receiving injections in his back for the pain which gave him temporary relief.  He indicated the pain is excruciating and his pain level is often at 10 out of 10.  The Veteran reported that he is unable to walk even a short distance and that when the pain becomes too severe, he is forced to lie down for over 2-3 hours and wait for it to subside.  

Given that the evidence of record suggests a worsening of the Veteran's lumbar spine disability since it was last evaluated by VA in 2010, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his back disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).



TDIU

The Veteran has asserted that due to his service-connected disabilities, he is prohibited from employment.

A January 2011 statement from the Veteran indicated that his back disability prevented him from lifting more than 50 pounds, which affected his ability to perform his position, Game and Fish Officer.  His stated that his position required him to remove animal carcasses which could weigh more than 50 pounds.  He noted suffering muscle spasms and intense back pain.  Additionally, a January 2012 statement indicated that his disabilities prevented him from meeting the requirements of a weapons qualification, necessary for his position.  He went on to describe the severe pain and indicated "the disease in my back and legs is causing me to be less active and is prohibiting me from employment."

Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  This matter must be remanded to allow for proper VCAA notice and any necessary development.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Updated VA treatment records must also be obtained. 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED for the following actions:

1. Obtain VA treatment records since July 2012.

2. After receiving authorization, request the Veteran's medical records from Mobridge Regional Hospital and Clinics since January 2011.  Inform the Veteran that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Provide the Veteran with appropriate VCAA notice for the issue of entitlement to a TDIU and conduct any necessary development on this issue.  If the Veteran perfects a timely appeal of this issue, return the claim to the Board.

4. Schedule the Veteran for a VA examination with an appropriate medical professional.  The examiner is to assess the current severity of the Veteran's service-connected back disability.  The entire file must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

The examiner should describe the severity of the symptoms stemming from the Veteran's service-connected lumbar spine disability.  The examiner is asked to specifically describe any occupational impairment that results from the Veteran's service-connected lumbar spine disability.  

5. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

